Citation Nr: 1429867	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-21 742 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for throat cancer, to include laryngeal cancer, due to herbicide exposure.

2.  Entitlement to service connection for claimed pancreatitis.

3.  Entitlement to service connection for claimed disability manifested by prostatitis.

4.  Entitlement to service connection for claimed disability manifested by anemia.







REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The issue of service connection for type 2 diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is shown to have served aboard the USS SANCTUARY (AH-17) when that vessel operated in the coastal waters of the Republic of Vietnam.

2.  The Veteran is shown as likely as not to have laryngeal cancer due to his presumed exposure to herbicides related to when he reported going ashore for visits in the Republic of Vietnam during service.

3.  The Veteran is not shown to have manifested complaints or findings referable to pancreatitis in service or for many years thereafter; any current pancreatitis is not shown to be due to an event or incident of his active service 

4.  The Veteran is not shown to have a current disability manifested by chronic prostatitis.

5.  The Veteran is not shown to have a separately ratable disability manifested by anemia that had its clinical onset during service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by laryngeal cancer is due to the presumed exposure to Agent Orange that was incurred in active service.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's disability manifested by pancreatitis is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  The Veteran does not have a disability manifested by prostatitis due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  The Veteran does not have a disability manifested by anemia due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in a March 2010 statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  

As will be discussed, the evidence of record indicates that an examination is not necessary to determine the etiology of the Veteran's pancreatitis or anemia as there is no competent and credible evidence to suggest they may be associated with an event or incident of service.  See 38 U.S.C.A. § 5103(A)(d).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


Laryngeal Cancer

The Veteran contends he has throat cancer that is due to Agent Orange exposure while on active duty in the Republic of Vietnam.  Specifically, he reports serving on the USS Sanctuary and going ashore several times via ship boats.  See Veteran's April 2008 and August 2009 Statements.

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he or she is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has confirmed service aboard The USS SANCTUARY (AH-17), a Navy ship that operated continuously in the coastal waters of the Republic of Vietnam from 1967-1971, with evidence that crewmembers went ashore on liberty leave.  

See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agent.  http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  

Thus, to the extent that the Veteran's lay assertions are found to be credible, he is found as likely as not have been exposed to Agent Orange due to such visits shore in the Republic of Vietnam.

Respiratory cancers, to include cancer of the larynx, is one of the disabilities listed as being associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The medical records show that the Veteran received radiation treatment for squamous cell carcinoma of the right pharyngeal wall in October 2007.  

A July 2009 VA treatment note noted that the Veteran had been diagnosed with laryngeal cancer.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the identified laryngeal cancer on the basis of herbicide exposure is warranted.  


Pancreatitis

The Veteran asserts having pancreatitis due to his exposure to Agent Orange while on active duty.  A July 2009 VA treatment note indicates he has a current diagnosis of chronic pancreatitis.

Pancreatitis is not one of the disabilities listed as being associated with herbicide exposure under 38 C.F.R. § 3.309(e), therefore entitlement to presumptive service connection for pancreatitis based on herbicide exposure is not warranted.

The Board has also considered service connection for pancreatitis on a direct basis.  Significantly, the service treatment records are negative for complaints or findings referable to pancreatitis.  

Post-service, an April 2007 VA Agent Orange examination recorded the Veteran's history of having first been diagnosed with pancreatitis in 1988.  As the Veteran has presented no medical or lay evidence to suggest in-service problems with his pancreas and the earliest indication of pancreatitis occurred about 19 years after separation from service, the evidence preponderates against a finding that pancreatitis was due to an event or incident of active duty.  

The Board acknowledges the Veteran's contention of self treatment as a medical assistant in his May 2010 VA Form 9 appeal to the Board.  As will be discussed, there is evidence of treatment for other diseases in the Veteran's service treatment records, yet there is no evidence of treatment for his pancreas.  

While the Veteran is competent to report having symptoms or observable problems, he has presented no evidence of medical training that would render him competent to provide a medical opinion linking his pancreatitis to active service.  

In light of these factors, the Board calls into question the Veteran's credibility and assigns limited probative value to his assertions regarding the etiology of the claimed pancreatitis.

Accordingly, there is insufficient evidence to warrant a VA examination, as there is no evidence establishing that an event, injury, or disease related to the pancreatitis occurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Without competent and credible evidence of an association between his claimed disorder and active duty, service connection must be denied.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


Prostatitis

The Veteran also reports having prostatitis due to exposure to Agent Orange while on active duty.

The Board is unable to grant service connection for prostatitis because there is no evidence of a current disability.  

In considering the Veteran's own statements, he is not competent to diagnose a prostate problem.  

Although the service treatment records indicate the Veteran was diagnosed with "chronic" prostatitis and placed on medication in February 1962, a November 1975 examination report indicated no prostate disorder post-separation from service.  

Additionally, a review of VA treatment records dating from the Veteran's January 2008 claim for prostatitis shows urinalyses with no indication of a prostate problem.  Overall, the Board is unable to assign any probative value to his lay statements of having current prostate disease.  

Because there is no evidence of record to support a current disability for which service connection can be granted, service connection for prostatitis is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


Anemia

The Veteran also seeks service connection for a disability manifested by anemia.  

The Board is unable to grant service connection because there is no evidence of a separately ratable disability manifested by anemia due to service.

In considering the Veteran's own statements, he is not competent to diagnose anemia.  The service treatment records, to include a post-service November 1975 examination report, indicate no complaints or findings of anemia.    

Although, an August 2007 treatment note indicates evidence of mild anemia, there was no confirmed diagnosis.  Moreover, there is no basis for linking any current anemia to an event or incident of his service.   

To the extent that any current anemia may be due to the Veteran's cancer, this would represent a secondary manifestation rather a separate and distinct disease process.    

Because there is no evidence of record to support a separate disability for which service connection can be granted, service connection must be denied.  See Brammer, 3 Vet. App. at 225.  


ORDER

Service connection for laryngeal cancer, as due to herbicide exposure, is granted.

Service connection for pancreatitis is denied.

Service connection for claimed prostatitis is denied.

Service connection for a claimed disability manifested by anemia is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


